Case 1:20-cv-00045-RJJ-SJB ECF No. 3 filed 01/21/20 PageID.14 Page 1 of 1

                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


GRACE WAMMACK,

         Plaintiff,                          Case No. 1:20−cv−45

   v.                                        Hon. Robert J. Jonker

PRINCESS PEDICURE SPAS, INC.,

         Defendant.
                                      /

                 NOTICE REGARDING ASSIGNMENT OF CASE
       NOTICE is hereby given that the above−captioned case was filed in
this court on January 18, 2020 . The case has been assigned to Robert J.
Jonker .



                                          CLERK OF COURT

Dated: January 21, 2020         By:        /s/ N. Stimec
                                          Deputy Clerk
